            Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )
                                              )   Civil Action No. 1:20-cv-02227-RC
 FIFTY-THREE VIRTUAL CURRENCY                 )
 ACCOUNTS, et al.,                            )
                                              )
                Defendants.                   )
                                              )

CLAIMANT HUSAMETTIN KARATAS’ ANSWER TO THE VERIFIED COMPLAINT
                    FOR FORFEITURE IN REM

       Claimant Husamettin Karatas (“Claimant”), a citizen of the Republic of Turkey with no

ties to the United States or any alleged United States-designated foreign terrorist organization as

set forth in the Complaint for Civil Forfeiture in Rem, by and through counsel, files this Answer

to the Verified Complaint for Forfeiture in Rem, and states as follows:

                 NATURE OF ACTION AND THE DEFENDANT IN REM

       1.      Answering ¶ 1, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations. Further, Claimant has no knowledge of any effort to provide funds to

any organization mentioned in said paragraph, has no knowledge that any transactions involving

Defendant Property 180 were used for that purpose, and has made no claim regarding any

Defendant Property mentioned in said paragraph.

       2.      Answering ¶ 2, Claimant denies each and every allegation contained in said

paragraph. Further, Claimant has no knowledge of any effort to provide funds to any organization

mentioned in said paragraph.
            Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 2 of 24




       3.      Answering ¶ 3, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations. Further, Claimant has no knowledge of any effort to provide funds to

any organization mentioned in said paragraph.

                               JURISDICTION AND VENUE

       4.      Answering ¶ 4, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations.

       5.      Answering ¶ 5, Claimant denies that venue is proper in the District of Columbia.

                          FACTS GIVING RISE TO FORFEITURE

  I.   DEFINITION OF TERMS

       A. Bitcoin

       6.      Answering ¶ 6, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations.

       7.      Answering ¶ 7, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations.

       8.      Answering ¶ 8, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations.

       9.      Answering ¶ 9, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations.

       B. Blockchain Analysis

       10.     Answering ¶ 10, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

       11.     Answering ¶ 11, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.




                                                2
            Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 3 of 24




          12.    Answering ¶ 12, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

          C. Money Service Business

          13.    Answering ¶ 13, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

          14.    Answering ¶ 14, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

          15.    Answering ¶ 15, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

          7. 1 Answering ¶ 7, Claimant lacks sufficient knowledge or information to enable him to

answer these allegations.

          16.    Answering ¶ 16, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

          17.    Answering ¶ 17, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

          18.    Answering ¶ 18, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

    II.   CURRENT INVESTIGATION OF TERRORIST FUNDING

          A. Designation of Hamas and the al-Qassam Brigades

          19.    Answering ¶ 19, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations.




1
 This is intentionally numbered Item No. 7 based on what appears to be a typographical error in the Verified
Complaint. See ECF No. 1 at 7.


                                                         3
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 4 of 24




       20.     Answering ¶ 20, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations.

       21.     Answering ¶ 21, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations.

       B. Terrorist Fundraising Campaign

       22.     Answering ¶ 22, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

             a. STAGE ONE

       23.     Answering ¶ 23, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       24.     Answering ¶ 24, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       25.     Answering ¶ 25, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,




                                                 4
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 5 of 24




Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       26.     Answering ¶ 26, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       27.     Answering ¶ 27, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       28.     Answering ¶ 28, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       29.     Answering ¶ 29, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       30.     Answering ¶ 30, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.




                                                 5
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 6 of 24




             b. STAGE TWO

       31.     Answering ¶ 31, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       32.     Answering ¶ 32, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       33.     Answering ¶ 33, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       34.     Answering ¶ 34, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations.

             c. STAGE THREE

       35.     Answering ¶ 35, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations.

       36.     Answering ¶ 36, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used




                                                 6
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 7 of 24




for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       37.     Answering ¶ 37, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       38.     Answering ¶ 38, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       39.     Answering ¶ 39, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       40.     Answering ¶ 40, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said




                                                 7
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 8 of 24




paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       41.     Answering ¶ 41, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       42.     Answering ¶ 42, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       43.     Answering ¶ 43, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       44.     Answering ¶ 44, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used




                                                 8
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 9 of 24




for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       45.     Answering ¶ 45, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

III.   INFRASTRUCTURE OF THE AL-QASSAM BRIGADES’ WEBSITES

       46.     Answering ¶ 46, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       47.     See subparts below:

               a.      Answering ¶ 47(a), Claimant lacks sufficient knowledge or information to

       enable him to answer these allegations, and basing his denial on that ground, denies said

       allegations. Further, Claimant has no knowledge of any effort to provide funds to any

       organization mentioned in said paragraph, has no knowledge that any transactions

       involving Defendant Property 180 were used for that purpose, and has made no claim

       regarding any Defendant Property mentioned in said paragraph.




                                                 9
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 10 of 24




               b.      Answering ¶ 47(b), Claimant lacks sufficient knowledge or information to

       enable him to answer these allegations, and basing his denial on that ground, denies said

       allegations. Further, Claimant has no knowledge of any effort to provide funds to any

       organization mentioned in said paragraph, has no knowledge that any transactions

       involving Defendant Property 180 were used for that purpose, and has made no claim

       regarding any Defendant Property mentioned in said paragraph.

               c.      Answering ¶ 47(c), Claimant lacks sufficient knowledge or information to

       enable him to answer these allegations, and basing his denial on that ground, denies said

       allegations. Further, Claimant has no knowledge of any effort to provide funds to any

       organization mentioned in said paragraph, has no knowledge that any transactions

       involving Defendant Property 180 were used for that purpose, and has made no claim

       regarding any Defendant Property mentioned in said paragraph.

               d.      Answering ¶ 47(d), Claimant lacks sufficient knowledge or information to

       enable him to answer these allegations, and basing his denial on that ground, denies said

       allegations. Further, Claimant has no knowledge of any effort to provide funds to any

       organization mentioned in said paragraph, has no knowledge that any transactions

       involving Defendant Property 180 were used for that purpose, and has made no claim

       regarding any Defendant Property mentioned in said paragraph.

IV.    ACCOUNTS OF DONORS TO THE FUNDRAISING CAMPAIGN

       48.     Answering ¶ 48, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used




                                                10
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 11 of 24




for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

             a. Virtual Currency Exchange 1:

       49.      Answering ¶ 49, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       50.      Answering ¶ 50, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       51.      Answering ¶ 51, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       52.      Answering ¶ 52, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used




                                                11
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 12 of 24




for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

             b. Virtual Currency Exchange 2:

       53.      Answering ¶ 53, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       54.      Answering ¶ 54, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       55.      Answering ¶ 55, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       56.      Answering ¶ 56, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       57.      Answering ¶ 57, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       58.      Answering ¶ 58, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,




                                                12
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 13 of 24




Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       59.     Answering ¶ 59, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       60.     Answering ¶ 60, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       61.     Answering ¶ 61, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       62.     Answering ¶ 62, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       63.     Answering ¶ 63, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.




                                                13
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 14 of 24




       64.     Answering ¶ 64, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       65.     Answering ¶ 65, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       66.     Answering ¶ 66, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       67.     Answering ¶ 67, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       68.     Answering ¶ 68, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       69.     Answering ¶ 69, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       70.     Answering ¶ 70, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,




                                                14
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 15 of 24




Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

             c. Virtual Currency Exchange 3:

       71.      Answering ¶ 71, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       72.      Answering ¶ 72, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

             d. Virtual Currency Exchange 4:

       73.      Answering ¶ 73, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       74.      Answering ¶ 74, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.




                                                15
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 16 of 24




             e. Virtual Currency Exchange 5:

       75.      Answering ¶ 75, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       76.      Answering ¶ 76, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

             f. Virtual Currency Exchange 6:

       77.      Answering ¶ 77, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       78.      Answering ¶ 78, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

             g. Virtual Currency Exchange 7:

       79.      Answering ¶ 79, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       80.      Answering ¶ 80, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.




                                                16
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 17 of 24




             h. Virtual Currency Exchange 8:

       81.      Answering ¶ 81, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       82.      Answering ¶ 82, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       83.      Answering ¶ 83, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

             i. Virtual Currency Exchange 9:

       84.      Answering ¶ 84, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       85.      Answering ¶ 85, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       86.      Answering ¶ 86, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.




                                                17
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 18 of 24




       87.      Answering ¶ 87, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       88.      Answering ¶ 88, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

             j. Virtual Currency Exchange 10:

       89.      Answering ¶ 89, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       90.      Answering ¶ 90, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       91.      Answering ¶ 91, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       92.      Answering ¶ 92, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

             k. Virtual Currency Exchange 11:

       93.      Answering ¶ 93, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.




                                                18
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 19 of 24




       94.     Answering ¶ 94, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

 V.    UNLICENSED MONEY SERVICE BUSINESS LINKED TO THE AL-QASSAM
       BRIGADES’ FUNDRAISING SCHEME

       95.     Answering ¶ 95, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations.

       96.     Answering ¶ 96, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Further,

Claimant has no knowledge of any effort to provide funds to any organization mentioned in said

paragraph, has no knowledge that any transactions involving Defendant Property 180 were used

for that purpose, and has made no claim regarding any Defendant Property mentioned in said

paragraph.

       97.     Answering ¶ 97, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       98.     Answering ¶ 98, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.

       99.     Answering ¶ 99, Claimant lacks sufficient knowledge or information to enable him

to answer these allegations, and basing his denial on that ground, denies said allegations. Claimant

has made no claim regarding any Defendant Property mentioned in said paragraph.




                                                19
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 20 of 24




       100.    Answering ¶ 100, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations, and basing his denial on that ground, denies said allegations.

Claimant has made no claim regarding any Defendant Property mentioned in said paragraph.

       101.    Answering ¶ 101, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations, and basing his denial on that ground, denies said allegations.

Claimant has made no claim regarding any Defendant Property mentioned in said paragraph.

       102.    Answering ¶ 102, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations, and basing his denial on that ground, denies said allegations.

Claimant has made no claim regarding any Defendant Property mentioned in said paragraph.

       103.    Answering ¶ 103, Claimant lacks sufficient knowledge or information regarding

the allegations that “nearly half of Akti’s cryptocurrency was redeposited into” Defendant Property

180; Claimant admits the remaining allegations in said paragraph.

       104.    Answering ¶ 104, Claimant admits the allegations in said paragraph.

       105.    Answering ¶ 105, Claimant admits all allegations in said paragraph except that he

denies the allegation that “the Defendant Property 180 relied on the U.S. financial system to

operate this exchange business, without the requisite FinCEN registration.”

       106.    Answering ¶ 106, Claimant admits all allegations in said paragraph.

       107.    Answering ¶ 107, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations, and basing his denial on that ground, denies said allegations.

       108.    Answering ¶ 108, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations, and basing his denial on that ground, denies said allegations.

       109.    Answering ¶ 109, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations, and basing his denial on that ground, denies said allegations.




                                                20
         Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 21 of 24




                               COUNT ONE - FORFEITURE

       110.   See above responses.

       111.   Answering ¶ 111, Claimant lacks sufficient knowledge or information to enable

him to answer these allegations.

       112.   Answering ¶ 112, Claimant denies each and every allegation contained in said

paragraph.

       113.   Answering ¶ 113, Claimant denies each and every allegation contained in said

paragraph.

                               COUNT TWO - FORFEITURE

       114.   See above responses.

       115.   Answering ¶ 115, Claimant denies each and every allegation contained in said

paragraph.

       116.   Answering ¶ 116, Claimant denies each and every allegation contained in said

paragraph.

       117.   Answering ¶ 117, Claimant denies each and every allegation contained in said

paragraph.

                                   AFFIRMATIVE DEFENSES

Claimant asserts the following affirmative defenses:

                                        Excessive Fines

       118.    The forfeiture sought by the government violates the Eighth Amendment’s

Excessive Fines Clause as Claimant was not aware that Defendant Property 180 could be subject

to forfeiture in the United States. Claimant lacked the mens rea to commit any federal offense

and was unaware that any transaction in Defendant Property 180 was designed to promote the




                                               21
            Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 22 of 24




carrying on of specified unlawful activity, represented to be the proceeds of specified unlawful

activity, intended to conceal or disguise the location, source, ownership, or control of specified

unlawful activity, or engaged in to avoid a transaction reporting requirement under state or

federal law. See 18 U.S.C. § 1956(a), cited as the basis for forfeiture in the Warrant for

Forfeiture in Rem. Forfeiture of Claimant’s entire savings contained in Defendant Property 180

is excessive under Von Hofe v. United States, 492 F.3d 175, 186 (2d Cir. 2007), because: (1)

Claimant was reasonably without knowledge of the legal jeopardy he faced by maintaining a

Bitfinex account; (2) seizure of the entirety of Defendant Property 180 far exceeds the value of

any transactions the government could allege were tainted by unlawful conduct or any proceeds

of unlawful activity; and (3) seizure of the entirety of the funds in Defendant Property 180

reaches many transactions that the government does not allege were unlawful or proceeds of

unlawful activity.

                                          Innocent Owner

       119.     Claimant is an “innocent owner” of Defendant Property 180 such that Claimant’s

interest is exempt from forfeiture under 18 U.S.C. § 983(d).

       WHEREFORE, Claimant Husamettin Karatas prays for judgment as follows:

       1.       That Plaintiff’s action be dismissed and plaintiff take nothing by way of its

Complaint for Forfeiture in Rem;

       2.       That the defendant property and currency be released to Claimant free of warrants

of arrest, lis pendens, or other encumbrance of the United States or its agents;

       3.       That answering Claimant receive a jury trial;

       4.       That answering Claimant recover his attorneys’ fees, expenses, and court costs;

and




                                                 22
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 23 of 24




     5.       For such other relief as the Court deems just and proper.


December 28, 2020                               Respectfully submitted,


                                                /s/ James W. Cooper
                                                James W. Cooper (DC Bar # 421169)
                                                Preston Smith (DC Bar # 1002179)
                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                601 Massachusetts Ave., N.W.
                                                Washington, D.C. 20001-3743
                                                Telephone: +1 202.942.5000
                                                Facsimile: +1 202.942.5999
                                                E-mail: james.w.cooper@arnoldporter.com
                                                E-mail: preston.smith@arnoldporter.com


                                                Counsel for Claimant Husamettin Karatas




                                              23
          Case 1:20-cv-02227-RC Document 9 Filed 12/28/20 Page 24 of 24




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed on December

28, 2020, with the Court’s CM/ECF system which will send a notice of electronic filing to counsel

of record for all parties.


                                            /s/ James W. Cooper
                                            James W. Cooper (DC Bar # 421169)
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            601 Massachusetts Ave., N.W.
                                            Washington, D.C. 20001-3743
                                            Telephone: +1 202.942.5000
                                            Facsimile: +1 202.942.5999
                                            E-mail: James.W.Cooper@arnoldporter.com


                                            Counsel for Claimant Husamettin Karatas




                                               24
